UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2258


MICHAEL CORNELIUS,

                Plaintiff – Appellant,

          v.

COLUMBIA, CITY OF, South Carolina,

                Defendant – Appellee.



                            No. 09-2264


MICHAEL CORNELIUS,

                Plaintiff – Appellant,

          v.

COLUMBIA, CITY OF, Columbia, SC,

                Defendant – Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.   Matthew J. Perry, Jr., Senior
District Judge. (3:08-cv-02508-MJP-PJG; 3:06-cv-03215-MJP)


Submitted:   September 14, 2010           Decided:   October 29, 2010


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 09-2258 dismissed; No. 09-2264 affirmed by unpublished per
curiam opinion.


Michael Cornelius, Appellant Pro Se.   William Allen Nickles,
III, Carl Lewis Solomon, GERGEL, NICKLES & SOLOMON, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Michael Cornelius seeks

to appeal the district court’s September 28, 2009 order granting

in part Defendant’s motion to strike (No. 09-2258) and appeals

the court’s September 30, 2009 order adopting the recommendation

of    the   magistrate    judge   and       granting   summary     judgment     to

Defendant      in    Cornelius’s        civil      action      alleging         age

discrimination (No. 09-2264).

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,    28   U.S.C.    § 1292   (2006);    Fed.    R.   Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).     The September 28 order is neither a final order nor

an appealable interlocutory or collateral order.                   We therefore

dismiss the appeal in No. 09-2258 for lack of jurisdiction and

deny Cornelius’s pending motion for a transcript at government

expense.

            In No. 09-2264, we have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.               Cornelius v. City of Columbia,

No.   3:06-cv-03215-MJP       (D.S.C.   filed    Sept.   29,     2009;   entered

Oct. 1, 2009).      We deny the pending motion for a transcript at

government expense.



                                        3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                      No. 09-2258 DISMISSED
                                                       No. 09-2264 AFFIRMED




                                    4